
	
		I
		111th CONGRESS
		2d Session
		H. R. 5076
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Bishop of New
			 York introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the
		  disclosure of the names of individuals who are granted amnesty from criminal
		  prosecution by the Internal Revenue Service.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Offshore Bad Actors Act of
			 2010.
		2.Disclosure of the
			 names of individuals who are granted amnesty from criminal prosecution by the
			 internal revenue service
			(a)In
			 generalChapter 77 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					7529.Disclosure of
				the names of individuals who are granted amnesty from criminal prosecution by
				the internal revenue serviceNot later than 60 days after the close of
				each calendar year, the Secretary shall publish in the Federal Register the
				names of individuals who have been granted amnesty or immunity from criminal
				prosecution by the Internal Revenue Service during the preceding calendar
				year.
					.
			(b)Clerical
			 amendmentThe table of
			 sections for such chapter 77 is amended by adding at the end the following new
			 item:
				
					Sec. 7529. Disclosure of the names
				of individuals who are granted amnesty from criminal prosecution by the
				internal revenue service..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to amnesty
			 granted after the date of the enactment of this Act.
			
